Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered May 18, 2000, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of seven years, unanimously affirmed.
Defendant’s argument that the evidence was insufficient to establish the element of physical injury is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that there was ample evidence that the victim sustained physical injury (see People v Guidice, 83 NY2d 630, 636 [1994]). Concur — Andrias, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.